             Case 4:21-cv-00824-KGB Document 3 Filed 09/21/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

ROBERT EDMUND BROWN,                                                                PLAINTIFF

v.                                Case No. 4:21-cv-00824-KGB

BOBBY WOOD, et al.                                                                DEFENDANT

                                               ORDER

       Plaintiff Robert Edmund Brown brings this action pro se (Dkt. No. 2). Before the Court is

Mr. Brown’s application to proceed in forma pauperis (Dkt. No. 1). Portions of Mr. Brown’s

application are incomplete. For example, Mr. Brown does not state whether he has other income,

does not itemize his monthly expenses, and does not state whether he has any debts or financial

obligations (Id., ¶¶ 3, 6, 8). Accordingly, Mr. Brown’s application to proceed in forma pauperis

is denied without prejudice, subject to refiling (Id.).

       Within 30 days of the entry of this Order, Mr. Brown must either: (1) pay the $402.00

filing fee in full or (2) file a properly completed application to proceed in forma pauperis for the

Court’s review and consideration. If Mr. Brown does not pay the filing fee or submit a properly

completed in forma pauperis application within 30 days, this action will be dismissed without

prejudice.

       It is therefore ordered that:

       1.       Mr. Brown must within 30 days of the date of this Order either pay the $402.00

filing fee in full or file a properly completed application to proceed in forma pauperis for the

Court’s review and consideration;

       2.       The Court directs the Clerk of Court to send Mr. Brown a new in forma pauperis

application.
  Case 4:21-cv-00824-KGB Document 3 Filed 09/21/21 Page 2 of 2




It is so ordered this 21st day of September, 2021.

                                             _______________________________
                                             Kristine G. Baker
                                             United States District Judge




                                         2
